DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 03/30/2018.
This action is in response to arguments and/or amendments filed on 12/21/2021. In the current amendments, claims 1, 14 and 17 have been amended. Claims 1-25 are pending and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8, 10-14, 16-17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor  Wu et al. (“A Multicast Routing Scheme for a Universal Spiking Neural Network Architecture”, hereinafter: Wu) and further in view of Davies et al. (“Loihi: A Neuromorphic Manycore Processor with On-Chip Learning”, hereinafter: Davies). 
Regarding claim 1 (Currently)
Kim teaches a system for procedural neural network synaptic connection modes, (pg. 38:21 “For the configured two-layer character recognition chip, the index mapping of Figure 16 is used to identify each of these 256 neurons. The network connectivity matrix defined by the synaptic connections of the 256×256 memristive crossbar array is shown in Figure 16, where each dot represents the connection (i.e., a memristor conductance level greater than 0) between a pair of neurons.”) the system comprising: an axon processor to: (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) to: receive a spike indication; (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)
receive a spike indication; (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)
...
(Examiner interprets a generator function as a function that generates a spike see pg. 38:5 first paragraph “Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule.”)
Kim does not teach and load a synapse list header based on the spike indication, the synapse list header being a header for a list of synapses, elements in the list of synapses including synapse weights;
…
and spike target generator circuitry to execute a generator function to produce a spike message for synapses in the synapse list,
the generator function accepting a current synapse value as input to produce a portion of the spike message for a current synapse while traversing the synapse list;
…to produce a portion of the spike message for a current synapse while traversing the synapse list, the portion of the spike message including a target, a weight, or a delay for a neuron population including those corresponding to the synapse list, the multiple generator functions applying to different neuron populations.
Wu teaches and load a synapse list header based on the spike indication, (pg. 283 left col “Figure 4 illustrates the packet format. The packet header contains 8 bits of control information, defining the packet type, a time stamp etc. The routing key contains the 32-bit identifier of the neuron that fired, which is the information used to route the packet. The 32-bit data payload is optional, and will not generally be used for modelling spiking neural networks.”)
the synapse list header being a header for a list of synapses, elements in the list of synapses including synapse weights; (pg. 4 left col “In VLSI systems, it is not practical to implement an equivalent level of physical connectivity so instead we use a logical encoding by sending the spikes in a packet format through a packetswitched NoC fabric [16]. The packet only carries information about which neuron is fired and when it fired. The synaptic weights that couple the spike to its post-synaptic neurons are stored in memory local to the respective post-synaptic neurons, and processed by the receiving processor. The communication scheme is event-driven, in which a neuron spike is represented by the transmission of a packet that uniquely reveals the neuron’s identity.”)
…
and spike target generator circuitry (pg. 282 left col “The SpiNNaker CMP (illustrated in Fig. 2) comprises 20 ARM968 processor cores each of which models up to 1000 neurons. The 20 processors share the external memory through the System NoC.”) to execute a generator function to produce a spike message for synapses in the synapse list, (pg. 283 left col “The synaptic weights that couple the spike to its post-synaptic neurons are stored in memory local to the respective post-synaptic neurons, and processed by the receiving processor. The communication scheme is event-driven, in which a neuron spike is represented by the transmission of a packet that uniquely reveals the neuron’s identity.”)
(Pg. 283 left col “The synaptic weights that couple the spike to its post-synaptic neurons are stored in memory local to the respective post-synaptic neurons, and processed by the receiving processor. The communication scheme is event-driven, in which a neuron spike is represented by the transmission of a packet that uniquely reveals the neuron’s identity.”)
Kim and Wu are analogous art because they are both directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teaching of Wu to include a method or system for a massively parallel computer for real-time simulation of large-scale spiking neural networks.
One of ordinary skill in the arts would have been motivated to make this modification in order to improve multicast routing infrastructure for SpiNNaker and which is based on “neural modelling flexibility, power-efficiency, fault-tolerance and the communication throughput of the router” for the purpose of improving power efficiency as disclosed by Wu (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Davies teaches the portion of the spike message including a target, a weight, or a delay for a neuron population including those corresponding to the synapse list, (pg. 92 “The values annotated by each memory indicate its number of logical addresses, which correspond to the core’s major resource constraints. The number of input and output axons (Naxin and Naxout), the synaptic memory size (Nsyn), and the total number of neuron compartments (Ncx) impose network connectivity constraints, as described earlier. The parameter Nsdelay indicates the minimum number of synaptic delay units supported, eight in Loihi.”)
the multiple generator functions applying to different neuron populations. (pg. 89 “Formally, we represent the hierarchical template network as a directed multigraph ℋ = (࣮ ,ℰ) where …is a set of disjoint neuron population types and ℰ defines a set of edges connecting between pairs Tsrc,Tdst ∈ ࣮ .An edge E ∈ ℰ associated with the (Tsrc,Tdst) population type pair is a set of synapses where each s ∈ E connects a neuron i ∈ Tsrc to a neuron j ∈ Tdst. To hierarchically compress the resource mapping of the desired flat network…= N,S), a set of disjoint neuron populations instances …must be defined where each P ∈ ࣪ is a subset of neurons P ⊂ N. Each population instance is associated with a population type T ∈ ࣮ from the hierarchical template network ℋ.”)
Kim, Wu and Davies are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu to incorporate the teaching of Davies to include a method or system for unambiguously demonstrates the value of spike-based computation for one foundational problem.
SNN computational model and the features that motivated Loihi’s architectural requirements” for the purpose of improving architecture that supports those requirements as disclosed by Davies (pg. 83 “We begin this paper with our definition of the SNN computational model and the features that motivated Loihi’s architectural requirements. We then describe the architecture that supports those requirements and provide an overview of the chip’s asynchronous design implementation. We conclude with some preliminary 14-nm silicon results. Importantly, we present a result that unambiguously demonstrates the value of spike-based computation for one foundational problem. We view this as a significant result in light of ongoing debate about the value of spikes as a computational tool in both mainstream and neuromorphic communities. The skepticism towards spikes is well founded, but, in our research, we have moved on from this question, given the existence of an example that potentially generalizes to a very broad class of neural networks, namely all recurrent networks”).
Regarding claim 14
Claim 14 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding claim 17
Claim 17 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 2
Kim in view of Wu with Davies teaches the system of claim 1. 
Kim further teaches wherein the axon processor (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to communicate a spike message to a neuron. (pg. 38:4 “A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons.”)

Regarding claim 8
Kim in view of Wu with Davies teaches the system of claim 1. 
Kim further teaches wherein, to execute the generator function to produce the spike message, (Examiner interprets “generator function” as list of condition that specifies how/when a neuron fires and activating to fire neuron corresponds to generator function see pg. 38:20 section 3.5 “At each hardware time step in the neuron stage, through the column driver, a neuron element activates[corresponds to generator function] the corresponding column word line to access all its presynaptic weights. A R/W pulse generator, which contains N digital PWMs and is detailed in Section 4.1, produces parallel pulses for reading all the presynaptic weight values from the memristor cells in the corresponding column of the crossbar.”)
(abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to generate a temporal element of the spike message. (Pg. 38:5 “The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule. The STDP rule is programmable through the use of look-up tables (LUTs) where synaptic weight change as a function of timing difference is stored.” Also see section 3.5 “To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT;”)

Regarding claim 16
Claim 16 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 
Regarding claim 23
Claim 23 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 

Regarding claim 10
Kim in view of Wu with Davies teaches the system of claim 1. 
Kim further teaches wherein, to execute the generator function to produce the spike message, (pg. 38:10 “For the learning stage, the synapse values are updated according to the STDP learning rule. To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row.”)
the spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is to generate a weight element of the spike message. (Pg. 38:5 “The learning unit is responsible for performing on-chip learning. It contains N learning elements that interface with the corresponding neuron elements and an FSM to control the overall synaptic weight update process. Each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between a presynaptic and a postsynaptic neurons. The learning unit updates the synapse values in the crossbar based on spike time difference to realize a given STDP learning rule. The STDP rule is programmable through the use of look-up tables (LUTs) where synaptic weight change as a function of timing difference is stored.” Also see section 3.5 “To do this, each learning element has a time register to keep track of the neuron’s spike event time that is stamped by the global timer. For each fired neuron, the learning unit conducts a presynaptic and a postsynaptic weight updates in a row. If a neuron fires, (1) all its pre- (post-) synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT;”)
Regarding claim 25
Claim 25 recites analogous limitations to dependent claim 10 and therefore is rejected on the same ground as dependent claim 10. 

Regarding claim 11
Kim in view of Wu with Davies teaches the system of claim 1. 
Kim further teaches wherein the spike target generator circuitry (abstract “This article presents a brain-inspired reconfigurable digital neuromorphic processor (DNP) architecture for large-scale spiking neural networks.”) is packaged with the axon processor. (Examiner notes that Kim teaches axon within neuromorphic processor which corresponds to axon processor from neuromorphic architecture on FIG. 1 see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)
Regarding claim 12
Kim in view of Wu with Davies teaches the system of claim 11. 
Kim further teaches wherein the system includes neural processor clusters connected via an interconnect to the axon processor. (Examiner notes that Kim teaches neural processor within neuromorphic processor connected to axon processor from FIG. 1 see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)

Regarding claim 13
Kim in view of Wu with Davies teaches the system of claim 12. 
Kim further wherein the system includes a power supply to provide power to components of the system, the power supply including an interface to provide power via mains power or a battery. (pg. 38:16 section 5 “To demonstrate the application of the proposed digital neuromorphic processor architecture, a DNP with 256 silicon neurons, learning circuits and 64K synapses has been implemented. Except for the memristor nanodevices, the proposed neuromorphic processor is designed using a commercial 90-nm CMOS technology under a regular supply voltage of 1.2V [corresponds to main power]”)

Claims 3-4, 6-7, 15, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Wu et al. in view of Davies et al. and further in view of Nageswaran et al. (“Efficient Simulation of Large-Scale Spiking Neural Networks Using CUDA Graphics Processors”, hereinafter: Nageswaran). 
Regarding claim 3 
Kim in view of Wu with Davies teaches the system of claim 1. 
Kim in view of Wu with Davies does not teach wherein the current synapse value is a numerical value at an increment corresponding to a position of the current synapse in relation to other synapses in the synapse list. 
Nageswaran teaches wherein the current synapse value is a numerical value at an increment corresponding to a position of the current synapse in relation to other synapses in the synapse list. (Pg. 2148 right col “The synapses id represents the position of the synapses in the post-synaptic neuron. For example whenever neuron 8 fires it has to send the spike to three postsynaptic neurons (length=3, neuron id 1 at synaptic connection 1, neuron id 4 at synaptic connection 3, and neuron id 6 at synaptic connection 2). The synaptic connection for each neuron is sorted based on the delay to the destination neuron.” also see Figure 5: Synaptic connections with axonal delays (a) Connectivity graph for a simple network. Few synaptic numbers indicated near arrow head, (b) Neuron ids and the corresponding post-synaptic connections represented as (neuron id, synaptic number),)
Kim, Wu, Davies and Nageswaran are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Davies to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 18
Claim 18 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 4
Kim in view of Wu with Davies teaches the system of claim 1. 
Kim in view of Wu with Davies does not teach wherein the generator function implements a spatial connection mode.  
Nageswaran teaches wherein the generator function implements a spatial connection mode. (Pg. 2148 section 5.3 “Each neuron has a unique neuron id, the number of postsynaptic connections, and a list of post-synaptic connections. Each synaptic connection is identified by the (neuron id, synapses id) pair. The synapses id represents the position of the synapses in the post-synaptic neuron. For example whenever neuron 8 fires it has to send the spike to three postsynaptic neurons (length=3, neuron id 1 at synaptic connection 1, neuron id 4 at synaptic connection 3, and neuron id 6 at synaptic connection 2).”)
Kim, Wu, Davies and Nageswaran are analogous art because they are all directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Davies to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 15
Claim 15 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 
Regarding claim 19
Claim 19 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 

Regarding claim 6
Kim in view of Wu with Davies teaches the system of claim 4. 
Kim in view of Wu with Davies does not teach wherein the generator function implements a sparse connection mode.  
Nageswaran teaches wherein the generator function implements a sparse connection mode. (Pg. 2147 right col “The memory used by various data structures in the simulator strongly influences the memory bandwidth and scale of SNN simulations. In our approach, we employ techniques that minimize memory usage by incorporating sparse connectivity and by using reduced Address-Event-Representation (AER) format for storing firing information (see Sections 5.4 and 5.3). Other compression techniques for eliminating redundancy can be applied to further reduce the memory usage”)
Kim, Wu, Davies and Nageswaran are analogous art because they are all directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Davies to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed by Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).

Regarding claim 21
Claim 21 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 

Regarding claim 7
Kim in view of Wu with Davies teaches claim 4. 
Kim further teaches wherein the generator function implements a tiled connection mode. (Examiner notes that FIG. 1 shows croosbar array with pattern of connections[corresponds to tiled connection] under synaptic unit see pg. 38:3 section 2.1 “Figure 1 depicts the overall block diagram of the proposed DNP architecture for an N-neuron network… A biological neuron has multiple dendrites and a single axon. It receives input spikes from its presynaptic neurons and transmits output spikes to its postsynaptic neurons. The axon may connect with the dendrites of multiple postsynaptic neurons. In the crossbar array, a row and a column contain the axonal and dendritic connections, respectively, of a mimicked biological neuron.”)
Kim, Davies, Wu and Nageswaran are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Davies to incorporate the teaching of Nageswaran to include a method or system for efficient simulation of biologically realistic large-scale SNN models using neuron models on the NVIDIA GPU platform.
One of ordinary skill in the arts would have been motivated to make this modification in order to optimize “effective parallelism to optimize the GPU resources and effective handling of large fan-in/fan-out connections to neurons” for the purpose of reducing usage of limited GPU memory for simulating large computation as disclosed Nageswaran (pg. 2145 right col “(i) effective parallelism to optimize the GPU resources (processors, shared memory and memory bandwidth), (ii) effective handling of large fan-in Ifan-out connections to neurons, and (iii) efficient usage of limited GPU memory for simulating large networks (more than 105 neurons and 107 synaptic connections) using sparse representations.”).
Regarding claim 22
Claim 22 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Wu et al. in view of Davies and further in view of Thomas et al. (“FPGA Accelerated Simulation of Biologically Plausible Spiking Neural Networks” hereinafter: Thomas). 
Regarding claim 5
Kim in view of Wu with Davies teaches the system of claim 4. 
Kim in view of Wu with Davies does not teach wherein the generator function implements an all-to-all spatial connection mode.  
Thomas teaches wherein the generator function implements an all-to-all spatial connection mode. (Examiner interprets an all-to-all spatial connection mode to be fully connected network see pg. 46 right col “we are dealing with relatively small (around 1000 neurons), dense networks. In particular we assume that the network is fully connected: every neuron has a synapse for every other neuron in the network. This means that a network with n neurons has n 2 synapses. Because the network is fully connected, the synapses can be described using a matrix W, which is an n×n matrix of real numbers, where W[i, j] describes the scaling applied to the output of neuron j before feeding it to the input of neuron i.”)
Kim, Wu, Davies and Thomas are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Davies to incorporate the teaching of Thomas to include a method or system for fine-grain parallelism and high bandwidth local memories to provide an efficient and flexible simulator.
One of ordinary skill in the arts would have been motivated to make this modification in order to provide “a constant speed-up over real-time, independent of firing activity” for the purpose of modeling spiking neural network that allow researchers to observer the changes in network over long simulations quicker as disclosed by Thomas (pg. 45 right col “An architecture for simulating fully-connected spiking neural networks in FPGAs, which uses their fine-grain parallelism and high bandwidth local memories to provide an efficient and flexible simulator, providing a constant speed-up over real-time, independent of firing activity.”).
Regarding claim 20
Claim 20 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing”, hereinafter: Kim) in view of Wu et al. in view of Davies et al. and further in view of Mohemmed et al. (“Training spiking neural networks to associate spatio-temporal input–output spike patterns” hereinafter: Mohemmed).
Regarding claim 9
Kim in view of Wu with Davies teaches the system of claim 8. 
Kim in view of Wu with Davies does not teach wherein the temporal element is arbitrary and is generated by a determinative function with the current synapse value as a parameter and a random distribution of outputs across all possible synapse value parameters.  
Mohemmed teaches wherein the temporal element is arbitrary and is generated by a determinative function with the current synapse value as a parameter (Examiner notes that arbitrary could mean random and the temporal element in Mohemmed is random[corresponds to arbitrary] see pg. 5 left col “Fig. 1 illustrates the functioning of the learning method. An output neuron is connected to three input neurons through three excitatory synapses with randomly initialized weights. For simplicity, each input sequence consists of a single spike only. However, the learning method can also deal with more than one spike per input neuron. The inputs t(f)i are visualized in Fig. 1A. In this example, we intend to train the output neuron to emit a single spike at a pre-defined time”)
(Pg. 7 left col section 4.1 “We employ 200 input neurons that stimulate the synapses of each output neuron. The spike trains for each input neuron are sampled from a uniform random distribution in the interval [0, 200] ms. For simplicity, we allow only a single spike for each input neuron. Each output neuron is fully connected to all the 200 input neurons with randomly initialized connection weights. The same training and testing patterns generated in [1] are utilized here so that comparison may be drawn. The training patterns comprise of five classes, each with 15 samples generated by adding a Gaussian jitter with a standard deviation of 3 ms to a randomly created base pattern”)
Cheng, Wu, Davies and Mohemmed are analogous art because they are all directed to spiking neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Wu with Davies to incorporate the teaching of Mohemmed to include a supervised learning algorithm based on temporal coding to train a spiking neural network that associate input spatiotemporal spike patterns. 
One of ordinary skill in the arts would have been motivated to make this modification in order to provide “temporal coding encodes the information in the exact timing of the spikes” for the purpose of simplifying and speeding the computation to achieve result faster as disclosed by Mohemmed (pg. 1 left col “the commonly used neural code in SNN is rate coding in which the information is encoded in the number of spikes over a small time window. Alternatively, the temporal coding encodes the information in the exact timing of the spikes. Information representation has an important role in simplifying and speeding the computation to achieve good results.”).
Regarding claim 24
Claim 24 recites analogous limitations to dependent claim 9 and therefore is rejected on the same ground as dependent claim 9. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barchi et al. (“An Efficient MPI Implementation for Multi-Core Neuromorphic Platforms”) teaches implementation of a standard MPI interface for parallel programming of neuromorphic multicore architectures. Barchi teaches payload with header see FIG. 3. 
Esser et al. 
Ananthanarayanan et al. (US pat no. 8655813 B2) teaches Neuronal networks of electronic neurons interconnected via electronic synapses with Synaptic weight normalization. 
Yeo et al. (“Stochastic Implementation of the Activation Function for Artificial Neural Networks”) teaches circuit techniques for realizing four different types of AFs, such as the step, identity, rectified-linear unit (ReLU), and the sigmoid, based on stochastic computing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/V.M./Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126